It appears that Berta E. Griffin, sister of the deceased, earned about sixty dollars *Page 20 
during the year preceding her brother's death, and by fair inference that she could continue to earn that much or more. The brother contributed to the support of himself, his sister, and nephew about $720 a year, besides house rent and clothing, the cost of which was not proven. She cannot be said to have been. "wholly" dependent, unless the case comes within the rule that the law disregards trifles. No rule can be laid down that will in all circumstances determine what constitutes a "trifle." The compensation law is an innovation upon rights of property in the interest of the general welfare and it cannot be stretched to fit all cases merely for the purpose of showing liberality. One cannot be liberal in the use of the money of others. I am willing to allow this case to go on the judgment of the commission, but I do not think the commission should go much further. For these reasons, I concur.
Rehearing denied.
All the Justices concurred.